Citation Nr: 1141671	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for prostatitis, status post transurethral resection of prostate (TURP), currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for ureterolithiasis with renal colic, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for pyelonephritis, currently rated as 0 percent disabling.  

4.  Entitlement to an increased rating for urethritis, currently rated as 0 percent disabling.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in June 2009 at the San Juan RO.  The appellant testified at that time and the hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative does not establish prostatitis, status post, TURP requires the wearing of absorbent materials that must be changed 2 to 4 times per day; results in a daytime voiding interval of less than one hour, or in awakening to void five or more times per night; results in urinary retention requiring intermittent or continuous catheterization; or results in recurrent symptomatic urinary tract infections or poor renal function.  

2.  The competent and probative evidence does not establish ureterolithiasis results in hydronephrosis with frequent attacks of colic requiring catheter drainage and kidney impairment, or renal dysfunction.  

3.  The competent and probative evidence does not establish pyelonephritis is productive of renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling; or urinary tract infections requiring long-term drug therapy with one to two hospitalizations per year, and/or intermittent, intensive management.  

4.  The competent and probative evidence does not establish urethritis requires the wearing of absorbent materials that must be changed less than 2 times per day; results in a daytime voiding interval of at least between two and three hours or in awakening to void two times per night; or results in marked obstructive symptomatology with post void residuals greater than 150 cc., recurrent urinary tract infections, or stricture disease requiring periodic dilation every 2 to 3 months.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for prostatitis, status post transurethral resection of prostate, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2011).  

2.  The criteria for a rating in excess of 10 percent for ureterolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7510 (2011). 

3.  The criteria for a compensable disability rating for pyelonephritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7504 (2011). 

4.  The criteria for a compensable disability rating for urethritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2011).  


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  In addition, to whatever extent the April September 2007 letter was inadequate the Veteran was provided additional notice in the Supplemental Statement of the Case (SSOC) dated in August 2009 curing any notice defect.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case (SOC) or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the RO hearing in June 2009.  The Veteran was afforded VA medical examinations in April 2009 and December 2009.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101, noncompensable (0 percent) rating.  

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, 30 percent rating.  

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating. 

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. § 4.115a . 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1.  Post void residuals greater than 150 cc, 2.  Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3.  Recurrent urinary tract infections secondary to obstruction, 4.  Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a. 

Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating. 

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a. 

Under Diagnostic Code 7504, pyelonephritis is rated pursuant to the criteria for renal dysfunction and urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7504.  

Diagnostic Code 7509 provides that hydronephrosis is rated as 10 percent disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent evaluation is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is for application when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  

Under Diagnostic Code 7510 ureterolithiasis should be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; (3) invasive or non-invasive procedures more than two times/year.  If rated under Diagnostic Code 7510, the rating assigned to the disability is 30 percent. 

Under Diagnostic Code 7518, stricture of the urethra is rated as voiding dysfunction that is rated according to the particular condition as urine leakage urinary frequency or obstructed voiding.  See 38 C.F.R. § 4.115b.

Pursuant to the provisions of Diagnostic Code 7527, postoperative residuals of prostate gland injuries are evaluated under either voiding dysfunction, renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Analysis

Prostatitis Status Post TURP

The Veteran asserts entitlement to an evaluation in excess of 20 percent for prostatitis, status post TURP.  Having considered the evidence, the Board finds the criteria for a higher rating have not been met.  

The 20 percent disability evaluation assigned for prostatitis, status post TURP has been assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011), and based on voiding dysfunction in the form of urinary frequency.  The November 2007 VA examination report notes a daytime frequency of two to three-hour intervals and nocturia was reported to be two times per night.  In addition, the April 2009 VA examination report notes a daytime frequency of two to three-hour intervals and nocturia four times per night.  Further, the December 2009 VA examination report notes a daytime frequency at greater than three-hour intervals and nocturia three times per night.  

Additionally, a May 2009 VA treatment record reflects complaints of nocturia, "when extremely full", a decrease in force of stream was noted to be occasional, and straining to void was noted to occur, at times.  No urgency or incontinence was reported, and improvement of symptoms was noted with medication.  In addition, an April 2010 VA treatment record notes negative findings on genitourinary examination, to include in regard to frequency, hesitancy and dysuria.  These findings do not support a higher rating based on voiding dysfunction in the form of urinary frequency.  

The Board notes that while the April 2009 VA examiner noted tenderness in association with some prostatitis, the November 2007 VA examination report notes no evidence of acute or chronic prostatitis, and the December 2009 VA examiner reported a normal prostate exam.  In addition, while the Veteran asserted, in a VA Form 21-4138, received in September 2009, that the VA doctors told him two months earlier that his prostatitis was severe, all three VA examination reports reflect that prostatitis status post TURP has no more than a moderate affect on daily activities, other than with regard to sports and exercise, and has no affect on feeding, bathing, dressing and toileting.  

In addition, while the November 2007 VA examination report notes intermittent use of an appliance for control of urinary leakage, the competent evidence does not establish requirement for the wearing of absorbent materials which must be changed 2 to 4 times per day or urinary retention requiring intermittent or continuous catheterization.  The November 2007 VA examiner reported no history of obstructed voiding and the April 2009 VA examination report notes intermittent catheterization to be once per year.  All three VA examination reports note no invasive or noninvasive procedures in the previous 12 months, and the December 2009 VA examiner specifically reported no urine retention.  In this case, the clinical evidence together with the negative findings reported on VA examination, do not support a finding that prostatitis, status post TURP, results in urinary retention requiring intermittent or continuous catheterization as contemplated in the criteria for voiding dysfunction in the form of obstructive voiding at any time during the appeal period.  Thus, the Board finds a rating in excess of 20 percent is not warranted based on voiding dysfunction in the form of obstructed voiding.  

In addition, no urinary tract infections and no renal dysfunction or renal failure are noted in the VA examination reports, dated in November 2007, April 2009, and December 2009.  To the extent that a requirement for dilation was noted on VA examination in April 2009, the report notes one dilation per year.  Thus, a higher rating is not warranted under the criteria pertaining to urinary tract infections.  

To the extent that interference with employment has been asserted, the November 2007 VA examination reports reflect the Veteran is retired and eligible to do so by age or duration of work, and the April 2009 and December 2009 VA examination reports note he is unemployed to a psychiatric disorder.  Regardless, the 20 percent evaluation assigned for urethritis contemplates impairment in earning capacity, including loss of time from exacerbations prostatitis status post TURP.  38 C.F.R. § 4.1.  The Board notes that the Veteran rating has been in effect continuously since July 1956 and is protected from reduction as a result.  38 C.F.R. § 3.951(b) (2011).  

A determination as to the degree of impairment due to prostatitis status post TURP requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board has accorded more probative value to the VA medical reports and opinions.  The examiners reviewed the claims file and rationales for the findings/opinions provided are based on object findings, reliable principles and sound reasoning.  In addition, the findings reported are supported by VA treatment records.  Thus, the Board finds a rating in excess of 20 percent is not warranted for prostatitis, status post TURP.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Ureterolithiasis

The Veteran asserts entitlement to an evaluation in excess of 10 percent for ureterolithiasis.  Having considered the evidence, the Board finds the criteria for a higher rating is not warranted.  

The 10 percent disability evaluation assigned for ureterolithiasis has been assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7510 (2011).  The November 2007, April 2009, and December 2009 VA examination reports note no history of renal dysfunction or renal failure, and no history of hydronephrosis.  In addition, while the March 2010 rating decision notes that the evaluation assigned for service-connected ureterolithiasis includes consideration of renal colic, the November 2007 VA examiner reported no residual symptoms in association with a history of nephritis, and no evidence of hydronephrosis or renal colic.  In addition, the April 2009 report notes no residuals of nephritis and no hydronephrosis and the December 2009 VA examiner reported no renal colic in the past 12 months, no renal failure, and no hydronephrosis.  Regardless, the 10 percent evaluation contemplates an occasional attack of colic, not infected and not requiring catheter drainage.  

The Board notes that while the April 2009 and December 2009 VA examination reports note urinary tract stones and a low calcium diet with no lacteous, the objective findings do not establish recurrent stone formation, a finding supported by the Veteran's testimony that, "[a] long time ago I passed a stone.  A short time ago I passed a small stone."  Transcript at 8 (2009).  In this case, the competent and probative evidence does not support a finding in favor of a higher rating 

To the extent that interference with employment has been asserted, the November 2007 VA examination reports reflect the Veteran is retired and eligible to do so by age or duration of work, and the April 2009 and December 2009 VA examination reports note he is unemployed to a psychiatric disorder.  Regardless, the 10 percent evaluation assigned for ureterolithiasis contemplates impairment in earning capacity, including loss of time from exacerbations urethritis.  38 C.F.R. § 4.1.  

A determination as to the degree of impairment due to ureterolithiasis requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board has accorded more probative value to the VA medical reports and opinions.  The examiners reviewed the claims file and rationales for the findings/opinions provided are based on object findings, reliable principles and sound reasoning.  In addition, the findings reported are supported by VA treatment records.  Thus, the Board finds a rating in excess of 20 percent is not warranted for prostatitis, status post TURP.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Pyelonephritis 

The Veteran asserts entitlement to a rating in excess of 0 percent for pyelonephritis.  Having considered the evidence, the Board finds a higher rating is not warranted.  

The Veteran's pyelonephritis is evaluated pursuant to 38 C.F.R. § 4.115b , Diagnostic Code 7504, which directs that it be rated as renal dysfunction or urinary tract infection, whichever is predominant.  

The November 2007, April 2009, and December 2009 VA examination reports note no history of urinary tract infections, no history of renal dysfunction or renal failure, and no history of hydronephrosis.  In addition, the April 2009 VA examiner reported no residual symptoms in association with a history of nephritis and the November 2007 examiner specifically referenced the laboratory test results in concluding there was no evidence of acute or chronic pyelonephritis.  

To the extent that interference with employment has been asserted, the November 2007 VA examination reports reflect the Veteran is retired and eligible to do so by age or duration of work, and the April 2009 and December 2009 VA examination reports note he is unemployed to a psychiatric disorder.  Regardless, the 0 percent evaluation assigned for pyelonephritis contemplates impairment in earning capacity, including loss of time from exacerbations urethritis.  38 C.F.R. § 4.1.  

The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to service-connected pyelonephritis.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the VA examination reports and opinions.  A rationale for the opinions was provided based on objective findings, reliable principles, and sound reasoning.  In addition, the findings are supported by VA treatment records.  Thus, the Board finds a higher rating is not warranted.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Urethritis

The Veteran asserts entitlement to a rating in excess of 0 percent for urethritis.  Having considered the evidence, the Board finds a higher rating is not warranted.  

The veteran's urethritis is evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7518, which refers to stricture of the urethra.  This disability is rated according to the criteria of a voiding dysfunction under 38 C.F.R. § 4.115a, which provides a minimum 20 percent rating for urinary frequency requiring the wearing of absorbent materials which must be changed less than 2 times a day.  While the medical evidence reflects the Veteran's complaints of urinary frequency at 2-3 hour intervals or more and nocturia 2 to 4 times per night, the symptoms have been evaluated as a residual of prostatitis and rated accordingly.  To evaluate the same symptoms/disability under a different diagnosis would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).  

The November 2007, April 2009, and December 2009 VA examination reports note no urethritis, no history of urinary tract infections, no history of renal dysfunction or renal failure, and no history of hydronephrosis.  In addition, the April 2009 VA examiner reported no residual symptoms in association with a history of nephritis.  

To the extent that interference with employment has been asserted, the November 2007 VA examination reports reflect the Veteran is retired and eligible to do so by age or duration of work, and the April 2009 and December 2009 VA examination reports note he is unemployed to a psychiatric disorder.  Regardless, the 0 percent evaluation assigned for urethritis contemplates impairment in earning capacity, including loss of time from exacerbations urethritis.  38 C.F.R. § 4.1.  

The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to service-connected urethritis.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the VA examination reports and opinions.  A rationale for the opinions was provided based on objective findings, reliable principles, and sound reasoning.  In addition, the findings are supported by VA treatment records.  Thus, the Board finds a higher rating is not warranted.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

IV.  Extraschedular Consideration 

The Board notes that an extraschedular rating is a component of a claim for an increased rating.  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds the competent evidence does not establish, at any time, that the Veteran's service-connected prostatitis, status post TURP, ureterolithiasis, pyelonephritis, or urethritis produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  The November 2007 VA examination reports reflect the Veteran is retired and eligible to do so by age or duration of work, and the April 2009 and December 2009 VA examination reports note he is unemployed to a psychiatric disorder.  The competent evidence does not establish either periods of hospitalization or marked interference with employment to suggest the rating schedule is insufficient for determining the appropriate disability rating in this case.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted. 


ORDER

An evaluation in excess of 20 percent for prostatitis status post transurethral resection of prostate is denied.  

An evaluation in excess of 10 percent for ureterolithiasis is denied.  

A compensable evaluation for pyelonephritis is denied.  

A compensable evaluation for urethritis is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


